Being unable to agree with the conclusion reached in the leading opinion in this case, I most respectfully dissent. The facts and issues involved in the case are clearly set forth in the decree of Judge J. Henry Johnson who heard the case on the Circuit, and, after a careful study of the record in the case, it is my opinion that the evidence amply supports the finding, holding, and conclusion reached by his Honor, and for the reasons stated by Judge Johnson, as set forth in the decree issued by his Honor in the case, I think the said decree and judgment thereon should be affirmed.